UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7180


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JOHN STEPHENSON,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-hc-02022-BR)


Submitted:   January 31, 2013             Decided:   February 13, 2013


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Joseph Bart
Gilbert, Assistant Federal Public Defender, Diana H. Pereira,
Research and Writing Attorney, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Jennifer D. Dannels, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 John    Stephenson       appeals       the       district       court’s    order

committing         him    to     the    custody        of    the     Attorney        General   in

accordance         with    18        U.S.C.     § 4246(d)          (2006).           Finding    no

reversible error, we affirm.

                 A person may be committed under § 4246 if the district

“court finds by clear and convincing evidence that the person is

presently suffering from a mental disease or defect as a result

of which his release would create a substantial risk of bodily

injury      to    another       person     or       serious       damage       to   property    of

another.”         18 U.S.C. § 4246(d).                 The Government must establish

dangerousness           under    § 4246       by    clear     and    convincing        evidence.

Id.        The    district       court’s       finding       that        the   Government      has

established dangerousness by clear and convincing evidence will

not   be    overturned          on    appeal       unless    it     is    clearly     erroneous.

United States v. LeClair, 338 F.3d 882, 885 (8th Cir. 2003);

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).

                 In 2010, Stephenson came to the attention of police in

Hillsdale, Michigan after a manager of a local convenience store

reported that Stephenson made a threat in the store to “kill

thousands”        and     that       “Washington       and    Obama        are      going   down.”

Agents with the United States Secret Service and the Federal

Bureau of Investigation interviewed Stephenson at his residence

prior to a scheduled visit in Michigan by the President and

                                                   2
observed   large    quantities     of       ammunition.     Body    armor   and

thousands of rounds of ammunition were subsequently recovered

from the residence.          Following his indictment in the Western

District of Michigan on one count of possession of ammunition by

a   convicted    felon,   in   violation      of   18   U.S.C.    §§ 922(g)(1),

924(a)(2) (2006), Stephenson was found not competent to stand

trial.     A    magistrate     judge    later   rejected    the    Government’s

request to medicate Stephenson against his will and ordered that

he be evaluated to determine whether he was suffering from a

mental disease or defect such that his release from the Federal

Medical Center in Butner, North Carolina (“FMC Butner”) would

create a substantial risk of bodily injury to another person or

serious damage to the property of another.

           In 2011, a panel consisting of three FMC Butner staff

members issued a report concluding that Stephenson suffers from

Delusional Disorder, Mixed Type, and that this mental illness

was such that Stephenson’s release would pose a substantial risk

of bodily injury to another person or serious damage to the

property of another.         Based on the report, the warden filed a

certificate of mental disease or defect and dangerousness.

           At a hearing on the certificate, Hayley Blackwood —

one of the three FMC Butner staffers who signed the report and

the one who diagnosed Stephenson — testified as an expert in the

field of forensic psychology.               Blackwood expressed her expert

                                        3
opinion     that    Stephenson          would        be   substantially            dangerous      if

released.     Her opinion was based on: Stephenson’s disorder; his

lack   of   insight    into        the     nature         of    his    mental       illness      and

unwillingness to comply with treatment offered to him; his past

training     regarding     and          access       to     weapons        and    his     lack    of

understanding that he was prohibited from possessing weapons or

ammunition; his history of making violent threats related to his

illness;     his    impulsive           behavior;         the       nature    of    the      social

support he would receive in the community; and the results of a

clinical risk management assessment tool indicating Stephenson

presented a “moderate to high” risk for future violence.

             Stephenson presented the testimony of psychiatrist Dr.

Graddy.     Dr. Graddy — who testified as an expert in the field of

forensic     psychiatry        —        expressed         his       expert       opinion     that,

although     Stephenson        had        several         risk        factors       for      future

dangerousness,       his   social          support             in    the     community       would

adequately mitigate against these risk factors, such that his

risk of dangerousness to others was low.                                The district court

accepted     the    opinion        of    Ms.     Blackwood           and     issued     an    order

finding     the    existence       of     clear       and      convincing        evidence        that

Stephenson suffered from a mental disease or defect and that, as

a result of his mental illness, there was clear and convincing

evidence that Stephenson’s release would pose a substantial risk

of bodily injury to another person or serious damage to the

                                                 4
property    of      another.             Therefore,      the       district       court   ordered

Stephenson committed to the custody of the Attorney General in

accordance with 18 U.S.C. § 4246(d).

              Ms.    Blackwood’s           expert       opinion      on    dangerousness       was

cogent,     reasoned,              and     grounded          in     factors        specific     to

Stephenson’s risk of behaving violently in the future and was

based on a review of a plethora of forensic, health, and legal

records and a multi-month course of observation, interviews, and

testing.       If the district court credited Blackwood’s opinion

over   that    given          by    Dr.    Graddy,      it    alone       was     sufficient    to

establish     Stephenson’s               dangerousness        by    clear        and   convincing

evidence.            On        appeal,        Stephenson           implicitly          challenges

Blackwood’s credibility by challenging the basis for some of her

conclusions      and      comparing         her    credentials            with    those   of   Dr.

Graddy.       Here, however, the district court had before it the

testimony of two experts who drew opposing conclusions regarding

Stephenson’s        risk       of     future      dangerousness.                 To    reach   its

conclusion based on clear and convincing evidence, the court had

to accept one opinion and discount the other.                               Where a finder of

fact   observes           a        witness,       its     credibility            determinations

ordinarily are not disturbed on appeal.                              Anderson v. City of

Bessemer City, 470 U.S. 564, 575 (1985); Evergreen Int’l, S.A.

v. Norfolk Dredging Co., 531 F.3d 302, 308 (4th Cir. 2008);

United States v. Locklear, 829 F.2d 1314, 1317 (4th Cir. 1987)

                                                  5
(per curiam).        The district court found Ms. Blackwood credible,

and it based its commitment order on that determination.

              Stephenson argues that his substantial dangerousness

was not established by clear and convincing evidence because

there exists in the record no documented history that he engaged

in “physically aggressive behavior” or “acted out violently” on

his     delusional     beliefs       and    because        Dr.     Graddy    found    that

protective factors present in his life overcame any risk factors

for future violence.            We reject these arguments as meritless.

As Stephenson       acknowledges,          overt    acts     of     violence    are     not

required to prove substantial dangerousness in a § 4246(d) case.

United States v. Williams, 299 F.3d 673, 677 (8th Cir. 2002).

Further,      the    arguments        ignore        Ms.     Blackwood’s        testimony

concerning       Stephenson’s          violent           threats      and     physically

aggressive      behavior        related      to     his      mental     illness,        his

unwillingness to utilize health resources made available to him,

and her opinion on the nature of his social support system in

the community.         Moreover, the arguments effectively ask this

court    to   overturn    the    district       court’s      conclusions       regarding

Blackwood’s dangerousness opinion in favor of that given by Dr.

Graddy.       In light of the great deference on appeal this court

affords to credibility determinations, these efforts must fail.

              Accordingly,      we    affirm       the    district     court’s       order.

We dispense     with     oral    argument       because      the     facts     and    legal

                                            6
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7